DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, in the reply filed on April 28, 2022 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. As such, claims 15-19 are pending in the instant application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There does not appear to be antecedent basis for the step of “replacing tissue” in claim 16.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “placing a cerclage adjunct device on an opposing side of the fractured bone, the cerclage adjunct device comprising a second plate”. It is unclear whether this is the same or distinct cerclage adjunct device than that previously recited. As best understood, Examiner recommends amending as follows: “placing a second cerclage adjunct device plate on an opposing side of the fractured bone, the second cerclage adjunct device comprising a second plate…”
In accordance with the above, claim 18 was amended to recite “the cerclage adjunct device plate and the second cerclage adjunct device plate distribute compressive forces imparted through the tension to the binding” and claim 19 was amended to recite “…and the second cerclage adjunct device plate distributes the compressive force along the second plate surface on the bone”.
Claim 16 recites a method step of “replacing tissue”. Since the specification does not appear to describe such a step and it is unclear what tissue would be replaced and what the tissue would be replaced with, Examiner evaluated the claim excluding this limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dall et al. (US 5665089), hereinafter “Dall”.
Regarding claim 15, Dall discloses a method of cerclage fixation (FIG. 8) comprising: aligning opposing portions of a fractured bone to set the bone (83); placing a cerclage adjunct device plate (81) on the fractured bone, the cerclage adjunct device plate comprising a first plate (81) having a plurality of wire bores disposed laterally through the first plate at a fixed longitudinal distance relative to each other (see Figure A below), and a plurality of screw bores (38) extending from a top surface through a bottom surface of the first plate; placing a second cerclage adjunct device plate on an opposing side of the fractured bone, the second cerclage adjunct device comprising a second plate (82) and a plurality of wire bores disposed laterally through the second plate at a fixed longitudinal distance relative to each other (see Figure A below); threading a binding (18) through each wire bore of the plurality of wire bores of the cerclage adjunct device plate (FIG. 8); threading a binding through each wire bore of the plurality of wire bores of the cerclage adjunct device (FIG. 8); and immobilizing the bone by imparting tension to the binding (col. 4 ll. 40-44).  

    PNG
    media_image1.png
    179
    530
    media_image1.png
    Greyscale

Figure A: Cerclage system of Dall.
Regarding claim 16, Dall discloses the method of cerclage fixation of claim 15, wherein placing the cerclage adjunct device plate on the bone comprises displacing tissue (inherent in installing a bone plate); placing the cerclage adjunct device in position to insert screws (FIG. 8); inserting screws (58) through the screw bores.
Regarding claim 17, Dall discloses the method of claim 15, wherein placing the cerclage adjunct device on the bone comprises placing the cerclage adjunct device under tissue (inherent in installing a bone plate).  
Regarding claim 18, Dall discloses the method of claim 15, wherein the cerclage adjunct device plate and the second cerclage adjunct device plate distribute compressive forces imparted through the tension to the binding (FIG. 8).  
Regarding claim 19, Dall discloses the method of claim 18, wherein the cerclage adjunct device plate distributes the compressive force along the first plate surface on the bone and the second cerclage adjunct device plate distributes the compressive force along the second plate surface on the bone (FIG. 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775